EXHIBIT 10.7
SPECTRUM GROUP INTERNATIONAL, INC.
1997 Stock Incentive Plan,
As Amended and Restated
U.S. Restricted Stock Units Agreement
     This Restricted Stock Units Agreement (the “Agreement”) confirms the grant
on [DATE] (the “Grant Date”) by SPECTRUM GROUP INTERNATIONAL, INC. (the
“Company”), to [NAME OF EMPLOYEE] (“Employee”) of Restricted Stock Units (the
“Units”), as follows:
     Number granted:     [NUMBER] Units

  Units vest:   The Units, if they have not previously been forfeited as
provided herein, shall vest as to [PERCENTAGE/S] of the underlying shares on
[DATE/S] (the “Stated Vesting Date”); provided that such Units will immediately
vest before the Stated Vesting Date upon the occurrence of certain events
relating to Termination of Employment (as defined below), in accordance with
Section 4 hereof.     Settlement:   The Units granted hereunder that become
vested will be settled by delivery of one share of the Company’s Common Stock,
$0.01 par value per share, for each Unit being settled. Such settlement shall
occur with respect to [PERCENTAGE/S] of the Units on or prior to [DATE/S], with
delivery of shares due upon the settlement date. The foregoing notwithstanding,
settlement of vested Units shall be accelerated upon the occurrence of certain
events relating to Termination of Employment as set forth in Section 4 hereof.

* * * * * *
     The Units are granted under Section 2.7 of the 1997 Stock Incentive Plan,
as amended and restated (the “Plan”), and are subject to the terms and
conditions of the Plan and this Agreement, including the Terms and Conditions of
Restricted Stock Units attached hereto. The number of Units and the kind of
shares deliverable in settlement of Units are subject to adjustment in
accordance with Section 5 hereof and Section 1.5.3 of the Plan.
     Employee acknowledges and agrees that (i) Units are nontransferable, except
as provided in Section 3 hereof and subject to Section 3.4 of the Plan,
(ii) sales of shares delivered in settlement of Units will be subject to
compliance requirements under federal and state securities laws which may
preclude such sales, and will be subject to the Company’s policies regulating
insider trading by employees and (iii) a copy of the Plan and related
information have previously been delivered to Employee, are being delivered to
Employee herewith, or are available as specified in Section 1 hereof.
     IN WITNESS WHEREOF, SPECTRUM GROUP INTERNATIONAL, INC. has caused this
Agreement to be executed by its officer thereunto duly authorized, and Employee
has duly executed this Agreement, each thereby agreeing to be bound by this
Agreement.

              Employee   SPECTRUM GROUP INTERNATIONAL, INC.
 
           
 
      By:             Name:   Title:
 
           
Date:
      Date:    
 
           

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     The following Terms and Conditions apply to the Units granted to Employee
by SPECTRUM GROUP INTERNATIONAL, INC. (the “Company”), as specified in the U.S.
Restricted Stock Units Agreement (of which these Terms and Conditions form a
part). Certain terms of the Units, including the number of Units granted,
vesting date(s) and settlement date(s), are set forth on the preceding pages.
     1. General. The Units are granted to Employee under the Company’s 1997
Stock Incentive Plan (the “Plan”), a copy of which was filed as Exhibit 10.1 to
the Company’s Annual Report on Form 10-K for fiscal year 2009, filed with the
Securities and Exchange Commission
(http://www.sec.gov/Archives/edgar/data/895516/000095012309049173/v53801exv10w1.htm).
All of the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this document and mandatory provisions of the
Plan, the provisions of the Plan govern. By accepting the grant of the Units,
Employee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the Company’s
Compensation Committee (the “Committee”) made from time to time, provided that
no such Plan amendment, rule or regulation or Committee decision or
determination shall materially and adversely affect the rights of Employee with
respect to outstanding Units.
     2. Account for Employee. The Company shall maintain a bookkeeping account
for Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units.
     3. Nontransferability. Until Units become settleable in accordance with the
terms of this Agreement, Employee may not transfer Units or any rights hereunder
to any third party other than by will or the applicable laws of descent and
distribution, except for transfers to a Beneficiary upon death of Employee or
otherwise if and to the extent permitted by the Company.
     4. Termination Provisions. In the event of Employee’s Termination of
Employment for any reason before a given Unit has vested, such unvested Unit
shall be forfeited unless otherwise determined by the Committee or otherwise
provided in Subsections (a) — (d) below. Subsection (a) — (d) below also specify
terms regarding accelerated settlements, subject to Section 6. All references to
Units mean only those outstanding Units that have not been previously forfeited.
     (a) Death or Disability. In the event of the death of Employee or
Employee’s Termination of Employment due to Total Disability (as defined below),
all Units will vest and become non-forfeitable immediately, and all Units
(including Units that previously became vested) will have a settlement date that
is 15 days following the date of death or the date of such Termination of
Employment.
     (b) Termination by the Company Not For Cause. In the event of Employee’s
Termination of Employment by the Company not for Cause (as defined below), all
Units will vest and become non-forfeitable immediately, and all Units (including
Units that previously became vested) will be settled at the settlement date
specified on the Cover Page hereof (subject to accelerated settlement under
Section 4(a) or 4(d)). If Employee has an Employment Agreement providing for
payment of severance in the event of Termination for “Good Reason” as defined in
such Employment Agreement, then for purposes of this Agreement a Termination of
Employment by Employee for Good Reason shall be treated as a Termination of
Employment by the Company not for Cause and not as a voluntary Termination by
Employee.

2



--------------------------------------------------------------------------------



 



     (c) Termination by the Company For Cause or Voluntarily by Executive. In
the event of Employee’s Termination of Employment by the Company for Cause or
Termination of Employment by Employee voluntarily (other than a Termination for
Good Reason if such Termination would be governed by Section 4(b)), any
then-outstanding Units not vested at or before the date of Termination of
Employment will be forfeited (unless otherwise determined by the Committee), and
any Units that are vested and non-forfeitable will be settled at the settlement
date specified on the Cover Page hereof (subject to accelerated settlement under
Section 4(a) or 4(d)).
     (d) [Intentionally Omitted]
     (e) Certain Definitions. The following definitions apply for purposes of
this Agreement:
     (i) “Cause” means “Cause” as defined in any Employment Agreement between
the Company (or any subsidiary of the Company) and Employee in effect as of the
Grant Date or explicitly made applicable to Employee’s equity awards (an
“Employment Agreement”).
     (ii) “Termination of Employment” means the event by which Employee has a
separation from service from the Company and its subsidiaries within the meaning
of Treasury Regulation § 1.409A-1(h).
     (iii) “Total Disability” means “Total Disability” as defined in the
Employment Agreement.
     5. Dividends and Adjustments.
     (a) Dividends. Units shall be entitled to payments or credits equivalent to
dividends that would have been paid if the Units had been outstanding shares at
any record date that occurs before the settlement date. The form and timing of
such payments will be in the discretion of the Committee.
     (b) Adjustments. The number of Units credited to Employee’s Account and/or
the property deliverable upon settlement of Units shall be appropriately
adjusted, in order to prevent dilution or enlargement of Employee’s rights with
respect to Units in connection with, or to reflect any changes in the number and
kind of outstanding shares of Common Stock resulting from, any corporate
transaction or event referred to in Section 1.1.5 of the Plan (this provision
takes precedence over Section 5(a) in the case of a large and non-recurring cash
dividend or any non-cash dividend, and any adjustment otherwise shall take into
account any value received as dividend equivalents).
     (c) Terms and Settlement of Units Resulting from Adjustments. Units (and
other property deliverable in settlement of Units) which directly or indirectly
result from adjustments to a Unit granted hereunder shall be subject to the
terms (including vesting terms) as apply to the granted Unit, and will become
vested and be settled at the same time as the granted Unit.
     6. Settlement.
     (a) Settlement. The settlement terms set forth on the Cover Page and in
Section 4 of this Agreement apply to the Units.
     (b) Code Section 409A Compliance. Units are intended to be “short-term
deferrals” of the bonus amount otherwise payable in September 2009 under
Treasury

3



--------------------------------------------------------------------------------



 



Regulation § 1.409A-1(b)(4). It is intended that the terms of Units shall comply
with requirements under Section 409A of the Internal Revenue Code (the “Code”).
The foregoing notwithstanding, if any Units are deemed to be a deferral of
compensation (taking into account the terms of any employment agreement or other
legally binding right of Employee), such Units will be subject to no
acceleration of settlement in the discretion of the Committee and no accelerated
settlement in the event of any Termination of Employment other than due to
death. In the case of all Units, any rights of Employee or retained authority of
the Company with respect to the Units shall be automatically modified and
limited to the extent necessary so that Employee will not be deemed to be in
constructive receipt of income relating to the Units prior to settlement and so
that Employee shall not be subject to any penalty under Code Section 409A.
     7. Employee Representations, Warranties, Covenants and Acknowledgments.
Employee hereby represents and warrants to, and agrees with the Company as
follows:
     (a) If Employee is a U.S. resident, then Employee is an “Accredited
Investor” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended (the “1933 Act”), and as
specifically indicated in Exhibit A to this Agreement.
     (b) Employee understands that (i) the Units and the shares deliverable in
settlement of the Units have not been registered under the 1933 Act by reason of
specific exemptions from registration thereunder and under similar exemptions
under certain state securities laws, and/or applicable exclusions from such
registration requirements; (ii) that this transaction has not been reviewed by,
passed on or submitted to any United States Federal or state agency or
self-regulatory organization where an exemption is being relied upon; (iii) that
the Company’s reliance thereon is based in part upon the representations made by
Employee in this Agreement; and (iv) that the shares issued in settlement of the
Units must be held indefinitely, unless the offer and sale of such shares is
subsequently registered under the 1933 Act or Employee obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required. Employee further acknowledges and understands
that, unless otherwise agreed to between Employee and the Company, the Company
is under no obligation to register such shares.
     (c) Employee is aware that Rule 144 promulgated by the Securities and
Exchange Commission under the 1933 Act permits limited public resales of
securities acquired in a non-public offering, subject only to the satisfaction
of certain conditions. Employee acknowledges and understands that the conditions
for resale set forth in Rule 144 have not been satisfied as of the Grant Date,
and may not be satisfied as of the settlement date.
     (d) Employee will not sell, transfer or otherwise dispose of the Units or
the shares issued in settlement of the Units in violation of the 1933 Act, the
Securities Exchange Act of 1934, as amended (the “1934 Act”), or applicable
rules promulgated thereunder (including, if applicable, Rule 144 under the 1933
Act). Employee agrees that he or she will not dispose of the shares issued in
settlement of the Units unless and until he or she has complied with all
requirements of this Agreement applicable to the disposition of such
            shares and he or she has provided the Company with written
assurances, in substance and form satisfactory to the Company, that (A) the
proposed disposition does not require registration of the offer and sale of the
shares under the 1933 Act or all appropriate action necessary for compliance
with the registration requirements of the 1933 Act or with any exemption from
registration available under the 1933 Act (including applicable provisions of
Rule 144) has been taken, and (B) the proposed disposition will not result in
the contravention of any transfer restrictions applicable to the shares.

4



--------------------------------------------------------------------------------



 



     (e) Employee acknowledges that the shares issued in settlement of the Units
will be subject to a stop order, and any certificate or certificates evidencing
any such shares shall bear the following or a substantially similar legend and
such other legends as may be required by state blue sky laws:
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE SECURITIES ACT OR AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS.”
     (f) Employee acknowledges that the shares issued in settlement of the Units
may only be transferred in compliance with the Company’s Insider Trading Policy.
     (g) Employee acknowledges and agrees that he or she shall have no voting
rights or other rights of a stockholder with respect to the Units or the shares
issuable in settlement of the Units until such time as the shares have been
issued and delivered to Employee in settlement of the Units.
     (h) As a condition to the settlement of the Units, the Company may require
Employee to make any other representation or warranty to the Company as then may
be required or deemed by the Company advisable in order to ensure compliance
under any applicable law or regulation.
     8. Other Terms Relating to Units.
     (a) Fractional Units and Shares. The number of Units credited to Employee’s
Account shall include fractional Units, if any, calculated to at least three
decimal places, unless otherwise determined by the Committee. Unless settlement
is effected through a third-party broker or agent that can accommodate
fractional shares (without requiring issuance of a fractional share by the
Company), upon settlement of the Units Employee shall be paid, in cash, an
amount equal to the value of any fractional share that would have otherwise been
deliverable in settlement of such Units.
     (b) Tax Withholding. Unless otherwise determined by the Company (at any
time) or unless Employee has at least 90 days before the settlement date made
arrangements satisfactory to the Company to otherwise provide for payment of
withholding taxes, at the time of settlement the Company will withhold from any
shares deliverable in settlement of the Units, in accordance with Section 3.2 of
the Plan, the number of shares having a value nearest to, but not exceeding, the
amount of income taxes, employment taxes or other withholding amounts required
to be withheld under applicable local laws and regulations, and pay the amount
of such withholding taxes in cash to the appropriate taxing authorities.
Employee will be responsible for any taxes relating to the Units not satisfied
by means of such mandatory withholding. Employee acknowledges that FICA (Social
Security and Medicare) withholding taxes are payable upon the vesting of the
Units, based on the then Fair Market Value of the Units, and Employee agrees
that such amounts shall be withheld from regular payroll payments or any other
payment of cash bonus or otherwise paid by Employee upon demand of the Company.

5



--------------------------------------------------------------------------------



 



     (c) Statements. An individual statement of each Employee’s Account will be
issued to Employee at such time as an event occurs altering the number of Units
credited to the Account or otherwise at such times as may be determined by the
Company. Such a statement shall reflect the number of Units credited to
Employee’s Account, transactions therein during the period covered by the
statement, and other information deemed relevant by the Committee. Such a
statement may be combined with or include information regarding other plans and
compensatory arrangements for employees. Any statement containing an error shall
not, however, represent a binding obligation to the extent of such error.
     (d) Employee Consent. By signing this Agreement, Employee voluntarily
acknowledges and consents to the collection, use processing and transfer of
personal data as described in this Section 9(d). Employee is not obliged to
consent to such collection, use, processing and transfer of personal data;
however, failure to provide the consent may affect Employee’s ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Employee, including Employee’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in Employee’s
favor (“Data”). The Company and/or its subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of Employee’s participation in the Plan and the Company and/or any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. Employee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Employee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares on Employee’s behalf to a broker or other third party with whom Employee
may elect to deposit any shares acquired pursuant to the Plan. Employee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Employee’s ability to participate in the Plan.
     (e) Voluntary Participation. Employee’s participation in the Plan is
voluntary. The value of the Units is an extraordinary item of compensation. As
such, the Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, except that the cash value of the bonus foregone by Employee will be
deemed to be bonus paid for purposes of any employment agreement between the
Company and Employee. .
     (f) Consent to Electronic Delivery. EMPLOYEE HEREBY CONSENTS TO ELECTRONIC
DELIVERY OF THE PLAN, ANY PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO
THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO EMPLOYEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON ITS
INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY THE
COMPANY IN ITS SOLE DISCRETION. THE COMPANY WILL SEND TO EMPLOYEE AN E-MAIL
ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS AVAILABLE ELECTRONICALLY FOR EMPLOYEE’S
REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE THE

6



--------------------------------------------------------------------------------



 



PLAN DOCUMENT CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE
COMPANY, EMPLOYEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS
ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. EMPLOYEE WILL HAVE THE
RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST
FOR A PAPER COPY TO THE ADDRESS SPECIFIED IN SECTION 10(e) HEREOF. EMPLOYEE’S
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN
EFFECTIVE UNTIL THE EARLIER OF (I) THE TERMINATION OF EMPLOYEE’S PARTICIPATION
IN THE PLAN AND (II) THE WITHDRAWAL OF EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY
OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS THE
RIGHT AT ANY TIME TO WITHDRAW HIS OR HER CONSENT TO ELECTRONIC DELIVERY OF THE
PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE ADDRESS
SPECIFIED IN SECTION 10(e) HEREOF. IF EMPLOYEE WITHDRAWS HIS OR HER CONSENT TO
ELECTRONIC DELIVERY, THE COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN
DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE.
EMPLOYEE ACKNOWLEDGES THAT HE OR SHE IS ABLE TO ACCESS, VIEW AND RETAIN AN
E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE THAT THE PLAN DOCUMENTS ARE AVAILABLE IN
EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY DETERMINES IN ITS SOLE
DISCRETION.
     9. Miscellaneous.
     (a) Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Units, and supersedes any prior agreements or documents with respect
thereto. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the Units shall be valid unless
expressed in a written instrument executed by Employee.
     (b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation. Employee
acknowledges and agrees that the Plan is discretionary in nature and limited in
duration, and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time, provided, however that any outstanding Units shall
not be materially and adversely affected. The grant of Units under the Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of restricted stock units or stock options or benefits in lieu of units or
stock options in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of units and vesting provisions.
     (c) Unfunded Plan. Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for Employee. With respect to Employee’s entitlement to
any distribution hereunder, Employee shall be a general creditor of the Company.
     (d) Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF

7



--------------------------------------------------------------------------------



 



THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE
GOVERNING CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW. The Units and the
granting thereof are subject to Employee’s compliance with the applicable law of
the jurisdiction of Employee’s employment.
     (e) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at 18061 Fitch, Irvine, CA 92614, attention:
Corporate Secretary, and any notice to Employee shall be addressed to Employee
at Employee’s address as then appearing in the records of the Company.

8



--------------------------------------------------------------------------------



 



EXHIBIT A
Spectrum Group International, Inc.
FOR U.S. RESIDENTS ONLY
Accredited Investor Status
          Please indicate below whether, as of the Grant Date, you meet any of
the following criteria or, alternatively, whether you do not meet any of the
following criteria (please check one):
     o (i) A director or executive officer of the Company.
     o (ii) A natural person whose individual net worth, or joint net worth with
that person’s spouse, exceeds $1,000,000.
     o (iii) A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
     o (iv) I do not meet any of the criteria above.
     Signature:                                                  
     Print Name:                                                
     Date:                                                           

9